                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6      DANIEL BERMAN, ET AL.

                                   7                    Plaintiffs,                        Case No. 18-cv-1060-YGR

                                   8             v.
                                         FREEDOM FINANCIAL NETWORK, LLC,                   ORDER ADMINISTRATIVELY
                                   9     ET AL.                                            TERMINATING MOTIONS
                                  10                    Defendants.                        RE: Dkt. No. 254, 255
                                  11

                                  12          This case is stayed pending the appeal of defendants Freedom Financial Network, LLC,
Northern District of California
 United States District Court




                                  13   Freedom Debt Relief, LLC, Fluent, Inc., and Lead Science, LLC, from this Court’s Order Denying

                                  14   Motion to Compel Arbitration (Dkt. No. 266) entered in this case on September 1, 2020 and the

                                  15   Order Denying Motion for Reconsideration (Dkt. No. 280) entered in this case on November 12,

                                  16   2020. All pending motions are hereby administratively terminated.

                                  17          Once the appeal is determined and mandate issued by the Ninth Circuit Court of Appeals,

                                  18   the parties shall file a request for case management conference to discuss further proceedings,

                                  19   including which, if any, of the administratively terminated motions should be restored to the

                                  20   calendar. The request shall be filed within 14 days of issuance of the mandate.

                                  21          IT IS SO ORDERED.

                                  22   Dated: June 29, 2021
                                                                                       _______________________________________
                                  23                                                           YVONNE GONZALEZ ROGERS
                                  24                                                          UNITED STATES DISTRICT JUDGE

                                  25

                                  26

                                  27

                                  28
